               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

PHILIP WARREN TUCKER, SR.,                        )
                                                  )
                               Plaintiff,         )
                                                  )
v.                                                )           No. CIV-19-025-JHP-SPS
                                                  )
JOE ALLBAUGH, et al.,                             )
                                                  )
                               Defendants.        )

                            OPINION AND ORDER
                DENYING MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed a motion requesting the Court to appoint counsel (Dkt. 30). He bears the

burden of convincing the Court that his claim has sufficient merit to warrant such appointment.

McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United States v. Masters, 484

F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the merits of Plaintiff’s claims,

the nature of factual issues raised in his allegations, and his ability to investigate crucial facts.

McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After

considering Plaintiff’s ability to present his claims and the complexity of the legal issues raised by

the claims, the Court finds that appointment of counsel is not warranted. See Williams v. Meese, 926

F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).

       ACCORDINGLY, Plaintiff’s motion for appointment of counsel (Dkt. 30) is DENIED.

       IT IS SO ORDERED this 2nd day of July 2019.
